Citation Nr: 0111146	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to January 
1987.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluations for her headaches to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board notes that the issue of increased (compensable) 
evaluation for status post excision of lipoma from right 
axilla, right forearm, right cheeks, and left eye was 
addressed by the RO in the rating decision and in the 
Statement and Supplemental Statement of case and was 
certified to the Board.  However, upon review neither the 
notice of disagreement nor the substantive appeal address 
this issue.  In fact, those documents were specifically 
limited to the issue on the title page.  Moreover, the local 
representative in the July 2000 VA Form 646 only addressed 
the issue of headaches.  The Court has noted that 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran reported 
mild headaches daily, which involve nausea, dizziness, and 
eye strain, and severe headaches 3 to 6 times per month with 
intense pressure in the head, vomiting, and diarrhea.  They 
improve with rest and medication.

2.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine headache 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her headaches have worsened and she 
is entitled to a 30 percent evaluation.

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  Service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available records have 
been forwarded.  The RO has obtained VA medical records and 
VA examinations were conducted, and copies of the reports 
associated with the file.  

I.  Facts

Service medical records reflect several complaints and 
findings of headaches and migraine headaches during service.  
At March 1995 VA examination, the veteran reported a history 
of migraine headaches that began with her first pregnancy.  
She complained of nausea with occasional vomiting, 
irritability, and pressure above the right eye with 
occasional throbbing.  The veteran stated these headaches 
occurred about once per week, and were relieved with rest and 
medication.  On evaluation, there were no abnormalities and 
cranial nerves were intact.  The diagnosis was history of 
headaches, said to be migraine, no typical migraine.  In a 
May 1995 rating decision, the RO granted service connection 
for migraine headaches and assigned a noncompensable 
evaluation.  

VA medical records from October 1997 to November 1997 
revealed complaints and treatment for migraine headaches.  
The veteran complained of daily headaches progressing to 
severe headaches with occasional positional dizziness.  
Medication was prescribed for the headaches and the veteran 
reported improvement in that headaches were not as severe and 
she recovered quicker.  She continued to report 3 to 4 
headaches per day.  At a January 1999 VA examination, the 
veteran complained of headaches 4 to 5 times per day and that 
she took a combination of several medications.  She stated 
that the headaches were precipitated by light and noise, and 
occurred in the right frontal orbital region.  The headaches 
were relieved by rest, darkness, and quiet along with 
medication.  The diagnosis was migraine headache.  In a 
February 1999 rating decision, the RO increased the veteran's 
evaluation for migraine headaches to 10 percent.

VA medical records from February to October 1999 indicate 
that the veteran agreed to evaluation for alternative therapy 
for her headaches.  An October 1999 psychological evaluation 
revealed that the veteran complained of pain in her frontalis 
and temporalis areas above the right eye, which the examiner 
assessed as pulsatile.  She reported that they occurred 
around her menstrual period and lasted from 1 hour to 3 days.  
She complained of nausea with occasional vomiting and 
dizziness.  She reported that the headaches were relieved 
with rest and medication.  The veteran stated that she had 
several jobs in the past few years, but smells or movements 
at these jobs resulted in headaches.  The diagnosis was pain 
disorder associated with both medical and psychological 
factors.  Stress reduction therapy was recommended.  An 
October 1999 MRI revealed right maxillary sinus inflammatory 
changes.  

In a November 1999 statement, the veteran requested 
reevaluation of her headache disorder.  A November 1999 VA 
examination revealed the veteran's history and complaints of 
headaches.  The veteran complained of mild headaches 3 to 7 
times per day accompanied with nausea, dizziness, and eye 
strain.  She reported experiencing severe headaches 3 to 6 
times per month with vomiting, diarrhea, intense eye strain, 
watering of the eyes, intense pressure in the right side of 
her head.  The veteran stated that the severe headaches 
disabled her completely and that she had to rest.  According 
to the veteran, she gave up her job due to headaches.  On 
evaluation, cranial nerves were intact, and the neurologic 
evaluation was essentially within normal limits.  The 
diagnosis was chronic headaches, said to be migraine, not 
typical migraine.

A May 2000 VA medical record shows that the veteran was seen 
complaining of 2 migraine headaches in past month, not always 
related to menses.  Medication was prescribed.  In an August 
2000 VA medical report, the veteran was seen complaining of 
migraine headache worsening over 2 days.  She reported 
increased pulsating pressure in her head, nauseated, pain on 
the right and left side of head, and increased menstrual 
bleed.  Medication was prescribed.  The assessment included 
menorrhagia and migraine headache resolved with medication.

In support statements dated in May 2000, coworkers of the 
veteran reported that they witnessed the veteran's extreme 
discomfort due to her headaches, that she became nauseous, 
that she took several pills, and that she complained of 
intense pressure in her head.  According to these statements, 
the veteran continued to work but would take several breaks. 

II.  Analysis

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (2000).

According to the Rating Schedule, a noncompensable evaluation 
is warranted for migraine headaches with less frequent 
attacks.  A 10 percent evaluation requires migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  Migraine headaches 
occurring on an average once a month over last several months 
warrants a 30 percent disability rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 
maximum disability rating of 50 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  

In this case, the RO has evaluated the veteran's headaches at 
the 10 percent rate under 38 C.F.R. § 4.124a (2000).  See 38 
C.F.R. § 4.20 (2000).  The medical evidence consistently 
shows that the veteran's service-connected headaches are 
manifested by subjective complaints of daily headaches with 
nausea, dizziness, and eye strain, and severe headaches 3 to 
6 times per month with intense pressure in the head, 
vomiting, and diarrhea which were precipitated with light and 
noise.  According the veteran, the headaches improve with 
rest and medication.  Objective physical and neurological 
evaluations have been normal.  However, examiners have 
indicated that the veteran's descriptions of her headaches as 
throbbing and pulsatile and diagnosed headaches, not typical 
migraine, and migraine headaches.  After careful review of 
the record, the Board concludes that the veteran's service-
connected headaches warrant a 30 percent rating under 
Diagnostic Code 8100.  In particular, the veteran has 
reported and documented that she had mild headaches daily 
with severe headaches 3 to 6 times per month.  In May 2000, 
the veteran reported that she had two migraine headaches per 
month which improved with medication.  Medical records show 
that the veteran has been evaluated for her headaches on 
several occasions during 1999 and 2000.  The veteran reported 
that the mild headaches were primarily located in the frontal 
orbital area and radiate across her forehead, and were dull 
and throbbing.  However, the severe headaches were 
accompanied by intense pressure in the right side of her head 
above the eye and were pulsating.  According to the veteran, 
the headaches occasionally were accompanied by nausea and 
aggravated by light and noise.  Thus, resolving the benefit 
of the doubt in the veteran's favor, the Board concludes that 
the veteran's headaches more nearly approximates the criteria 
for a 30 percent evaluation under Diagnostic Code 8100.  

For the next higher evaluation of 50 percent, to be granted, 
the veteran's headaches must be shown to be completely 
prostrating on a very frequent basis and to be productive of 
severe economic inadaptability.  Although the Board has taken 
into account the frequency of the veteran's headaches, which 
she reports occur daily, the severity of those headaches does 
not reflect that they are prostrating.  She has not submitted 
a headache log showing the frequency or severity of these 
headaches.  Additionally, while the veteran indicated that 
her headaches have been a factor in her inability to keep a 
job, she has not provided any further evidence, such as a 
medical opinion or work records, to show that these headaches 
were actually productive of severe economic inadaptability.  
Moreover, in May 2000 support statements, her coworkers 
indicated that the veteran was working even though she 
experienced these headaches.  Therefore a disability rating 
in excess of 30 percent under Diagnostic Code 8100 is not 
warranted.


ORDER

A 30 percent evaluation, but no more, for headaches is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

